—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garson, J.), rendered September 21, 1993, convicting him of criminal possession of a weapon in the third degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
*671Ordered that the judgment is affirmed.
The defendant contends that the prosecution’s witnesses should not have been believed by the jury. However, the resolution of issues of credibility and the weight to be accorded to the evidence presented are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Thompson, Ritter and Florio, JJ., concur.